The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Yamagishi (10,224,769) in view of Itonaga et al. (2011/0157445).
Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed a solid-state imaging device that can reduce the number of steps and enhance mechanical strength. Specifically, regarding claim 1 of instant application, claims 1-13 of U.S. No. 10,224,769 discloses an imaging device (claim 1, lines 1), comprising: a first section that includes a first semiconductor substrate and a first wiring layer, wherein the first semiconductor substrate includes a plurality of photoelectric conversion elements and an electrode pad for external connection (claim 1, lines 2-7 and lines 17-20); a second section including a second semiconductor substrate and a second wiring layer, wherein the second semiconductor substrate includes a logic circuit, the first section is stacked on the second section, and the first wiring layer faces the second wiring layer (claim 1, lines 10-20); and a first connecting portion, wherein the electrode pad and the second wiring layer are electrically connected via the first connecting portion (claim 1, lines 12-20).

The U.S. Patent Yamagishi (10,224,769) does not claim a light incident side of the electrode pad is exposed. 
However, Itonaga (Fig. 3) discloses a light incident side of the electrode pad 71 is exposed, and a specific side of the electrode pad 71 opposite to the light incident side 31b of the electrode pad 71 is connected to the first connecting portion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Yamagishi (Patent No. 10,224,769) as taught by Itonaga by forming a light incident side of the electrode pad is exposed, and a specific side of the electrode pad opposite to the light incident side of the electrode pad is connected to the first connecting portion, because such that forming can be varied depending upon the device in a particular application (see Fig. 3).

Regarding claims 2-12 of instant application, corresponding to claims 1-13 of U.S. No. 10,224,769. 

The facts are that the claims of the U. S. Patent No. 10,224,769 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814